ON PETITION FOR REHEARING
HARRISON L. WINTER, Chief Judge:
A divided panel of the court affirmed the district court’s dismissal of a complaint under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. and 42 U.S.C. § 1983 in which plaintiff alleged her discriminatory discharge because of her sex. Dickey v. Greene, 710 F.2d 1003 (4 Cir.1983). A poll on plaintiff's suggestion for rehearing in banc having prevailed, we reheard the case. We now reverse and remand for further proceedings.
Plaintiff’s essential allegations are set forth in the panel opinions and require no repetition. The magistrate decided the motion to dismiss under Fed.R.Civ.P. 12(b)(6) on the papers without a hearing. The magistrate’s memorandum, recommendation and order granting the motion were adopted by the district court. The district court’s review of the case was also on the papers without a hearing. Because the district court’s ruling on the alleged cause of action under 42 U.S.C. § 1983 is not contested on appeal, we need not consider it.
In alleging a cause of action under Title VII, plaintiff pled that “suit is being brought within 90 days of receipt of a notice of right to sue from the EEOC.” Plaintiff made no other allegations with reference to the jurisdictional prerequisites to a suit under Title VII. Defendants in their combined answers and motions to dismiss responded that plaintiff’s EEOC complaint was filed solely against “Region P. Human Development Agency, Inc.”, concluding that the jurisdictional prerequisite as to the named defendants had not been satisfied.
The magistrate, whose recommendation became the judgment of the district court, recommended dismissal of the complaint. He purported to be ruling solely on defendants’ motion to dismiss. Accordingly, under established law, he should have limited himself to a consideration of whether plaintiff’s allegations, standing alone and taken as true, pleaded jurisdiction and a meritorious cause of action. See George v. Kay, 632 F.2d 1103 (4 Cir.1980). The magistrate ruled that plaintiff “had named the Region P. Human Development Agency in its [sic] charge filed with the EEOC and not the individual defendants.” He concluded that this was a jurisdictional defect and hence the suit “against the defendants should be dismissed for lack of subject matter jurisdiction.” Nothing in the record suggests that the magistrate treated the motions to dismiss as motions for summary judgment under Fed.R.Civ.P. 56, as permitted by Rule 12(b) when a court chooses to consider matters not pleaded in the complaint. Had he done so, plaintiff would have been entitled to argue the sufficiency of the actual EEOC complaint or to offer any evidence which might be relevant to a decision of the issue.
The manifest error of the magistrate, which became that of the district court, was compounded when the case came before the panel for argument. Plaintiff in her opening brief advanced various arguments, disputed by defendants, suggesting the allegations made in her EEOC charge were sufficient to satisfy the jurisdictional *959prerequisites as to some or all of the defendants. Only in her prayer for relief in her opening and reply briefs did she make an oblique suggestion that the record should be supplemented by the inclusion of a copy of her EEOC complaint.
In the course of oral argument before the panel, the parties did produce a copy of the EEOC complaint which is set forth in an appendix to the majority panel opinion. The panel through inadvertence proceeded on the mistaken assumption that this document was part of the record and had been considered by the district court.
After reargument our analysis of the record unmistakably shows that the EEOC complaint was not part of the record. It was not considered by the magistrate or by the district court.* We have no doubt that plaintiffs allegation of jurisdiction was legally sufficient to withstand a motion under Rule 12 and that the district court erred in considering allegations set forth in defendants’ combined answer and motion to dismiss.
It follows that the question of personal jurisdiction over defendants or any of them is not properly before us. Before we pass on the issue, the EEOC complaint must be made part of the record, and the district court must give judgment on the issue which we are asked to review. Accordingly, we reverse the order of dismissal as to the alleged Title VII cause of action and remand the case to the district court for further proceedings.
REVERSED AND REMANDED.

 The dissent proceeds from the premise that the parties conceded that the document was before the district court and that the concession was accurate.
The "concessions" on which the dissent relies were contradicted in oral argument. Counsel for plaintiff told the panel that the district judge "did not have the folder" and that he "never should have entered summary judgment without first looking at the charge ..." The statement of counsel for plaintiff is corroborated. As there was no hearing before the magistrate or the district judge and the EEOC form is not noted on either docket nor included among the papers, we are at a loss to see how either could possibly have had access to the form.
The dissent accurately notes that the issue upon which we remand was not envisioned by counsel who, like the dissenters, wished to reach the merits. However we are powerless to do so by use of Rule 10(e), Fed.R.App.P., or any other rule where, as here, the issue was never properly presented to the district court.